Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of restriction requirement in the reply filed on 2/17/21 is acknowledged.  The traversal is on the ground(s) that MPEP § 803 and/or arguing the drawing in fig 18-22 are considered obvious in the same embodiment.  
Examiner interview with Applicant’s attorney, Justin Lee, regarding the embodiments for Fig 18-22. Applicant argued these embodiments are obvious to be consider as a same embodiment especially for the magnets arrangement shown in fig 18-22. Examiner agree these structures/embodiment are obvious various and therefore agree to merge fig 18-22 as one species. The office action will consider these various embodiments, including magnets arrangement, as obvious variation in the rejections.
The requirement is still deemed proper and is therefore made FINAL. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 10-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Auld (US 20120002357) in view of Pritchard (US 20040074123).
With regard claim 10, Auld disclosed A display device (abstract; fig 1-40) comprising: a housing (at least fig 1; paragraph [73]-[74]); a motor (paragraph [105]-[107]); a roller disposed in the housing (at least fig 5); a flexible display configured to be rolled around the roller (at least fig 5); an upper assembly coupled to an upper region of the flexible display (at least 60 and associated parts as discussed in the following rejection); a lift assembly comprising a plurality of arms coupled to the upper assembly (at least fig 9-11; and associated parts as discussed in the following rejection) and configured to extend the flexible display from the housing by operation of the motor (paragraph [105]-[107]); a module cover coupled to a rear of the flexible display (at least fig 11-12; the cover structure coupled to a rear of the flexible display).
Auld lacks teaching (as a whole structure): at least one magnet disposed at the plurality of arms and positioned to face the rear of the flexible display, wherein the module cover is forced against the plurality of arms by a magnetic force of the at least one magnet as the flexible display is extended from the housing by the lift assembly.  
Examiner’s note: Auld lacks teaching: using magnetic force to attract the display and the arms/frames structure behind the display.
Pritchard teaches a display structure comprising: at least one magnet and a metal panel disposed on the frame and the display in order to pull these two parts toward each other (paragraph [16]-[19]). Examiner’s note: this art using metal tape and magnet tape on multiple different locations as shown in fig 1-2, fig 5-6. Examiner consider the modification can apply the metals and magnet materials on either sides of the structure (see the following modification discussion) as long as they can pulls to each other.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (using magnet material and metal material on both sides of the structure to create magnetic force to pull to each other) and modify to previous discussed structure (apply the metal material with panel shape to the rear of the display and magnet material on the support arms/frames) so as to have (Auld in view of Pritchard): at least one magnet (Pritchard) disposed at the plurality of arms (apply magnet to one side of the primary art on each of the plurality of arms as these arms are support along both sides of the display when extended; and apply metal material on the display side associated with the modified magnet) and positioned to face the rear of the flexible display (the arms are located on the rear of the display), wherein the module cover (this structure covers the modified display with the metal material) is forced against the plurality of arms by a magnetic force of the at least one magnet as the flexible display is extended from the housing by the lift assembly (see fig 1-2 and Pritchard’s fig 1). The motivation to modify the previous discussed structure with the current feature is to further secure the modified display structure. 
With regard claim 11, modified primary art further disclosed a metal panel protection portion disposed between the flexible display and the module cover (the metal material with panel shape as discussed in the claim 10 modified to the flexible display and covered by the module cover), wherein the panel protection portion is pulled toward the at least one magnet by the magnetic force (see claim 10 discussion).
With regard claim 12, modified primary art further disclosed the panel protection portion is disposed on a rear surface of the flexible display (discussed in claim 10) such that the flexible display is supported against the plurality of arms (primary’s fig 1-3) based on the magnetic force on the panel protection portion (discussed in claim 10).
With regard claim 13, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the at least one magnet is accommodated within a depressed portion at one of the plurality of arms. Pritchard’s art further teaches: at least one magnet is accommodated within a depressed portion (paragraph [19]-[22]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (using at least one magnet is accommodated within a depressed portion) and modify to previous discussed structure (modify to the discussed arms) so as to further secure the modified structure with thinner or better looking. 
With regard claim 14, modified primary art further disclosed a surface of the at least one magnet is flush with a surface of the one of the plurality of arms surrounding the depressed portion (paragraph [19]-[22]).
With regard claim 15, modified primary art further disclosed the at least one magnet comprises a plurality of magnets spaced apart from each other at the plurality of arms (discussed in claim 10; the at least one magnet modified to the plurality of arms along the display when extended).
With regard claim 16, modified primary art further disclosed the plurality of arms comprises a first arm and a second arm (at least fig 10) and the plurality of magnets are correspondingly positioned at each of the first arm and the second arm (discussed in claim 10; the at least one magnet modified to the plurality of arms along the display when extended).
With regard claim 17, modified primary art further disclosed the plurality of magnets are elongated and positioned along a lengthwise direction of each of the first arm and the second arm (at least primary’s fig 1, fig 9; see also 2nd art’s fig 1 and claim 10 discussion; the magnet and metal materials/structures are arranged along a lengthwise direction).
With regard claim 18, modified primary art further disclosed a corresponding one of the plurality of magnets is positioned along each segment of the first arm and the second arm (at least primary’s fig 1, fig 9; see also 2nd art’s fig 1 and claim 10 discussion; the magnet and metal materials/structures are arranged along a lengthwise direction; therefore along each segment of the first arm and the second arm to attract the other side of the display).
With regard claim 20, modified primary art further disclosed the plurality of magnets are aligned vertically when the lift assembly is fully extended (at least Primary art’s fig 1 and fig 9; the modified magnets are located on the arms which are aligned vertically when the lift assembly is fully extended).
With regard claim 19, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for corresponding two or more of the plurality of magnets are positioned along the first arm and the second arm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have corresponding two or more of the plurality of magnets are positioned along the first arm and the second arm, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. The motivation to modify the previous discussed structure with the current feature is to reduce the cost. Examiner’s note: Applicant admitted and argued the arrangement with one or more than one magnets positioned along the first and second arms is obvious. 
Claim 19 rejected under 35 U.S.C. 103(a) as being unpatentable over Auld (US 20120002357) in view of Pritchard (US 20040074123) and further in view of Examiner’s Official Notice (EON). 
With regard claim 19, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for corresponding two or more of the plurality of magnets are positioned along the first arm and the second arm.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have corresponding two or more of the plurality of magnets are positioned along the first arm and the second arm and modify to previous discussed structure. The motivation to modify the previous discussed structure with the current feature is to reduce the cost. 
Examiner’s note: Applicant admitted and argued the arrangement with one or more than one magnets positioned along the first and second arms is obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841